IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                             NO. 702
                               :
ORDER AMENDING THE INDEX AND   :                             SUPREME COURT RULES DOCKET
RESCINDING AND REPLACING FORMS :
OC-01 THROUGH OC-06 AND RW-06  :
THROUGH RW-10 IN THE APPENDIX  :
TO THE PENNSYLVANIA ORPHANS’   :
COURT RULES                    :

                                               ORDER

PER CURIAM

        AND NOW, this 9th day of August, 2016, upon the recommendation of the
Orphans’ Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interest of justice and
efficient administration:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) The Index to the Appendix of the Pennsylvania Orphans’ Court Rules is
            amended; and

         2) Forms OC-01 through OC-06 and RW-06 through RW-10 in the Appendix to
            the Pennsylvania Orphans’ Court Rules are rescinded and replaced

in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and
shall be effective September 1, 2016 for all legal papers, pleadings, or notices filed or
served as of that date.

Additions to the Index are shown in bold and underlined
Deletions from the Index are shown in bold and in brackets